Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about June 14, 2007, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject children upon a finding of mental illness, unanimously affirmed, without costs.
The finding of mental illness (Social Services Law § 384-b [4] [c]; [6] [a]) is supported by clear and convincing evidence. In particular, the court-appointed psychologist, who interviewed and tested respondent, reviewed records spanning 11 years from medical providers, mental health and other service providers and foster care agencies, and found, in addition to mental illness, significant cognitive impairments, poor insight and a poor prognosis (see Matter of Robert K., 56 AD3d 353 [2008]). That respondent’s expert interviewed respondent eight months after the court-appointed expert provides no basis for disturbing Family Court’s findings crediting the opinion of the court-appointed expert over that of respondent’s expert (see Matter of Ashanti A., 56 AD3d 373, 373 [2008]), who did not review respondent’s medical or psychiatric records, and knew nothing about her mental health history and cognitive impairments (see id. at *470374). Concur—Gonzalez, P.J., Tom, Catterson, Richter and Abdus-Salaam, JJ.